 1                                                           O
 2
 3
 4
 5
 6
 7
 8                 UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA
10
11
12 KETAB CORP.,                 )    CV 14-7241-RSWL-(MRW)
                                )
13                Plaintiff,    )
                                )    ORDER re: ADLI Law Group
14                              )    PC’s Motion to Withdraw
         v.                     )    as Counsel [343]
15                              )
                                )
16 MESRIANI & ASSOCIATES,       )
   RODNEY MESRIANI, SEYED ALI   )
17 LIMONADI, ALI LIMONADI,      )
   STUDIO CINEGRAPHIC LOS       )
18 ANGELES dba IRTV, MELLI      )
   YELLOW PAGES, INC., and      )
19 DOES 1 through 10,           )
   inclusive,                   )
20                              )
                                )
21                              )
                  Defendants.   )
22                              )
23
24
         Currently before the Court is Plaintiff counsel
25
     ADLI Law Group PC’s (“Adli”) Motion for an Order
26
     Permitting Withdrawal of Counsel of Record for Ketab
27
     Corporation (“Motion”) [343].   Having reviewed all
28
                                1
 1 papers submitted pertaining to this Motion, the Court
 2 NOW FINDS AND RULES AS FOLLOWS: the Court GRANTS Adli’s
 3 Motion.
 4                            I. BACKGROUND
 5        Ketab Corporation (“Plaintiff”) brought this Action
 6 against Defendants Mesriani Law Group; Rodney Mesriana;
 7 Seyed Ali Limonadi, aka Ali Limonadi; Studio
 8 Cinegraphic Los Angeles, dba IRTV; Melli Yellow Pages,
 9 Inc.; and DOES 1 through 10 (collectively,
10 “Defendants”), alleging various claims related to
11 trademark infringement.1         The Court held a bench trial
12 on May 3, 2016, and the parties have since been engaged
13 in post-trial proceedings.        Throughout the course of
14 the proceedings, Adli has served as Plaintiff’s
15 counsel.
16        Adli now requests to withdraw pursuant to Local
17 Rule 83-2.3.2.      On October 4, 2018, Adli provided
18 Plaintiff with a written notice of withdrawal and
19 inability for Plaintiff to appear on its own behalf.
20 Decl. of Dariush G. Adli in Support of Mot. to Withdraw
21 as Counsel (“Adli Decl.”) ¶ 5, ECF No. 343-2.            Adli
22 filed the instant Motion [343] on October 8, 2018, and
23 a Notice of Non-Opposition [344] on October 23, 2018.
24
25        1
            Specifically, Plaintiff asserted claims for: violations of
     direct trademark infringement, contributory trademark
26   infringement, false designation of origin, unfair competition
27   under Cal. Bus. & Prof. Code §17200 et seq., common law unfair
     competition, breach of contract, intentional interference with
28   business relations, and negligent interference with business
     relations.
                                     2
 1 On October 26, 2018, Adli appealed [345] this Court’s
 2 Order apportioning attorneys’ fees as sanctions against
 3 Adli.
 4                          II. DISCUSSION
 5 A.    Legal Standard
 6       The decision to grant or deny a motion to withdraw
 7 is committed to the sound discretion of the district
 8 court.     United States v. Carter, 560 F.3d 1107, 1113
 9 (9th Cir. 2009).      When considering a motion to withdraw
10 as counsel, the Court will weigh four factors: “(1) the
11 reasons why withdrawal is sought; (2) the prejudice
12 withdrawal may cause to other litigants; (3) the harm
13 withdrawal might cause to the administration of
14 justice; and (4) the degree to which withdrawal will
15 delay resolution of the case.”        Stewart v. Boeing Co.,
16 No. CV 12-05621 RSWL (AGRx), 2013 WL 3168269, at *1
17 (C.D. Cal. June 19, 2013).
18       An attorney may not withdraw unless he “has taken
19 reasonable steps to avoid reasonably foreseeable
20 prejudice to the rights of the client, including giving
21 due notice to the client, allowing time for employment
22 of counsel,” releasing to the client all the client
23 papers and property, refunding any part of a fee paid
24 in advance that has not been earned, and complying with
25 applicable laws and rules.2       Cal. R. Prof. Conduct 3-
26
         2
27          Local Rule 83 also governs withdrawal of attorneys. Under
     Local Rule 83-2.3.2, an “attorney may not withdraw as counsel
28   except by leave of court. A motion for leave to withdraw must be
     made upon written notice given reasonably in advance to the
                                     3
 1 700(A), 3-700(D); see McClintic v. U.S. Postal Serv.,
 2 No. 1:13-cv-00439, 2014 WL 51151, at *2 (E.D. Cal. Jan.
 3 7, 2014).
 4        Special rules attach when counsel for an
 5 organization withdraws.        An organization may not appear
 6 in an action “unless represented by an attorney.”            C.D.
 7 Cal R. 83-2.2.2.       Local Rule 83-2.3.4 provides, “[a]n
 8 attorney requesting leave to withdraw from
 9 representation of an organization of any kind
10 (including . . . trusts) must give written notice to
11 the organization of the consequences of its inability
12 to appear pro se.”
13 B.     Discussion
14        Adli’s Motion satisfies “good cause” under the four
15 factors.     First, Adli seeks to withdraw because
16 Plaintiff specifically informed Adli that Plaintiff
17 will retain new counsel and instructed Adli not to
18 engage in any further legal work, including
19 communicating with opposing counsel.          Adli Decl. ¶ 6;
20 see Allied World Nat’l Assur. Co. v. SK PM Corp., No.
21 1:10-cv-01262-LJO JLT, 2013 WL 2102696, at *3 (E.D.
22 Cal. May 14, 2013) (concluding that the first factor
23 weighed in favor of granting counsel’s motion to
24 withdraw where “Defendants specifically informed
25 Defense counsel that they no longer wished to have
26
27
     client and to all other parties who have appeared in the action.
28 The motion for leave to withdraw must be supported by good
     cause.”
                                     4
 1 Defense counsel represent them”); Nedbank Int'l, Ltd.
 2 v. Xero Mobile, Inc., No. CV 07-6594 PSG (AGRx), 2008
 3 U.S. Dist. LEXIS 110493, at *4 (C.D. Cal. Oct. 30,
 4 2008) (finding that client’s failure to provide counsel
 5 with authority to make legal decisions weighed in favor
 6 of granting counsel’s motion to withdraw).    Indeed,
 7 Plaintiff’s request not to engage in any legal work has
 8 made it “unreasonably difficult for [Plaintiff Counsel]
 9 to carry out employment effectively.”    Cal. Rules of
10 Prof’l Conduct 3-700(c)(1)(d).
11     Second, the lack of prejudice to other parties
12 weighs in favor of granting this Motion because
13 Defendants did not file an Opposition.    See Allied
14 World Nat’l Assur. Co., 2013 WL 2102696, at *3 (finding
15 plaintiffs would not suffer prejudice from the
16 withdrawal because no opposition had been filed).       Nor
17 will withdrawal prejudice Plaintiff, as Plaintiff
18 informed Adli of its intent to retain new counsel, and
19 Adli informed Plaintiff on October 4, 2018 of its
20 intent to withdraw in writing and advised Plaintiff
21 that, as an organization, it would need to retain new
22 counsel.   Adli Decl. ¶ 5.
23     Lastly, there will be no harm to the administration
24 of justice if withdrawal is permitted    and withdrawal
25 will not significantly delay the case because the case
26 is in its post-trial stages and there are no pending
27 motions with respect to Plaintiff.   Sanchez v. Allynce,
28 Inc., No. SACV 17-00410-CJC(DFMx), 2017 U.S. Dist.
                                5
1 LEXIS 220234, at *5 (C.D. Cal. May 26, 2017) (finding
2 no harm to the administration of justice or delay where
3 there were no pending motions and no imminent trial).
4 The Court acknowledges the Notice of Appeal to the
5 Ninth Circuit [345] from the Court’s Order Apportioning
6 Attorneys’ Fees as Sanctions Against Counsel.      However,
7 while the caption of this Notice states “Plaintiff’s
8 Notice of Appeal to the Court of Appeals for the Ninth
9 Circuit,” it is clear that the Appeal is really being
10 made by Adli.     Indeed, the Appeal concerns the amount
11 of sanctions imposed directly on Adli, the Notice
12 states that “counsel DARIUSH G. ADLI and ADLI LAW
13 GROUP, PC (“Counsel”) hereby appeal,” and the Notice is
14 signed by Dariush G. Adli.     See Notice of Appeal, ECF
15 No. 345; see e.g., Retail Flooring Dealers of America,
16 Inc. v. Beaulieu of America, LLC, 339 F.3d 1146, 1148-
17 49 (9th Cir. 2003) (finding “[c]ounsel’s clear intent
18 to appeal the district court’s sanction ma[de] him a
19 party to th[e] appeal” even where the notice of appeal
20 only identified the party, and not counsel, as an
21 appellant).     Consequently, Adli is a party to the
22 Appeal, and he can continue to litigate the Appeal,
23 even if he is no longer doing so as Plaintiff’s
24 counsel.   Further, in the event that Plaintiff wishes
25 to get involved with the Appeal, Plaintiff will not be
26 prejudiced because it has time to secure new counsel in
27 order to do so.     Plaintiff was put on notice in early
28 October of Adli’s intent to withdraw and, given that
                                 6
 1 Appellant’s opening brief and excerpts of record shall
 2 be served in February 2019 in the Ninth Circuit, see
 3 Notification from Ninth Cir. of Case Number and Br.
 4 Schedule, ECF No. 346, Plaintiff has adequate time to
 5 retain new counsel without harm to Plaintiff’s case.
 6 See CYBERsitter, LLC v. People’s Republic of China, No.
 7 CV 10-00038-JST (SHx), 2011 U.S. Dist. LEXIS 163105, at
 8 *5 (C.D. Cal. Nov. 9, 2011) (finding no harm to the
 9 administration of justice or that any delay would
10 result, where defendant had been on notice for a month
11 that counsel intended to withdraw and it could not
12 represent itself in the proceedings).
13     Because Adli has shown good cause for withdrawal,
14 the Court GRANTS Adli’s Motion.
15                      III. CONCLUSION
16     Based on the foregoing, the Court GRANTS Adli’s
17 Motion.   Adli shall be relieved from representation of
18 Plaintiff.   However, the Court shall retain
19 jurisdiction over Adli with respect to the resolution
20 of Adli’s Appeal to the Ninth Circuit of the Court’s
21 Order Apportioning Sanctions.     Plaintiff should take
22 immediate measures to obtain substitute counsel.
23
24 IT IS SO ORDERED.
25
26 DATED: December 7, 2018         s/________________________
27                                 HONORABLE RONALD S.W. LEW
                                   Senior U.S. District Judge
28
                               7
